DETAILED ACTION
1.	The Amendment filed 05/25/2022 has been entered. Claims 1-3, 5-6, 8-20 & 26-27 in the application remain pending and are currently being examined. Claims 1-3, 5-6 & 8-20 were amended. Claims 4 & 7 were cancelled. Claims 16-20 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 02/07/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
4.	Claim objections on claims 2-15 in the 02/07/2022 Office Action are rendered moot per amendments.

Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b) of claims 2, 5-8, 10 & 12-15 in the 02/07/2022 Office Action are withdrawn per amendments of claims 2, 5-8, 10 & 12-15.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by McIntyre et al. (US 4,371,571 A) of claims 4 & 7 in the 02/07/2022 Office Action are withdrawn per cancellation of claims 4 & 7.

Claim Rejections - 35 USC § 112
7.	Claims 1-3, 5-6, 8-15 & 26-27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 7 recites “a moving web”, however line 1 previously recites “a moving web”. Thus, it is unclear whether the same moving web is being referenced in line 7 or an additional moving web. For examination purposes, examiner is interpreting “a moving web” in line 7 as “the moving web” and referenced at “the moving web” in line 11. To correct this problem, amend line 7 to recite “the moving web”.
	As regards to claim 1, line 4 recites “a web”, however line 1 previously recites “a moving web”. Thus, it is unclear whether the moving web and the web are the same webs of material or different webs as line 5 recites conveying the web and lines 7-8 recite the moving web being conveyed, thus indicating the same web, not different webs. For examination purposes, examiner is interpreting “a web” in line 4 as “the moving web”. To correct this problem: amend claim 1, line 4 to recite “the moving web”; claim 1, line 5 to recite “the moving web”; claim 1, line 12 to recite “the moving web”; claim 9, line 3 to recite “the moving web”; claim 11, line 2 to recite “the moving web”; claim 14, line 2 to recite “the moving web”; claim 15, line 2 to recite “the moving web”.
	As regards to claim 26, lines 2-3 recite “each adhesive streak”, however line 2 previously recites “a plurality of adhesive streaks”. Thus, it is unclear which adhesive streak of the plurality is being referenced. For examination purposes, examiner is interpreting “each adhesive streak” as “each of the plurality of adhesive streaks”. To correct this problem, amend lines 2-3 to recite “each of the plurality of adhesive streaks”.
	As regards to claim 27, line 2 recites “each adhesive streak”, however line 2 previously recites “a plurality of adhesive streaks”. Thus, it is unclear which adhesive streak of the plurality is being referenced. For examination purposes, examiner is interpreting “each adhesive streak” as “each of the plurality of adhesive streaks”. To correct this problem, amend line 2 to recite “each of the plurality of adhesive streaks”.
Claims 2-3, 5-6, 8-15 & 26-27 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
8.	Claims 1-2, 5-6, 8-9, 12, 14-15 & 26-27 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by McIntyre et al. (US 4,371,571 A) hereinafter McIntyre.
	As regards to claim 1, McIntyre discloses an adhesive applicator system for applying an adhesive to a moving web of material (abs; fig 1-3), comprising: 
a nozzle head 7 in fluid communication with an adhesive supply line 1 (col 2, ln 23-col 3, ln 29; fig 1-2; clm 1); 
a web conveying device (web 5 support bars 9 + direct machine drive S) for conveying a web 5 of material, the web conveying device (web 5 support bars 9 + direct machine drive S) being configured to convey the moving web 5 of material adjacent to the nozzle head 7 without contacting the nozzle head 7 (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1); 
a web deflecting device (bumper roll 8 + bumper roll drive means) that periodically causes the moving web 5 of material being conveyed by the web conveying device (web 5 support bars 9 + direct machine drive S) to engage the moving web 5 with a shearing edge 11' of the nozzle head 7 for a period of time (col 2, ln 23-col 3, ln 29; fig 1-2; clm 1); 
an adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metering pump 3 in a controlled manner) in communication with the nozzle head 7 that controls a flow of adhesive through the nozzle head 7, the adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metered pump 3 in a controlled manner) being configured to dispense a metered amount of adhesive (implicit of the adhesive being meter-pumped in a controlled manner via a metering pump 3) through the nozzle head 7 prior to contact with the moving web 5 of material such that a length of an adhesive streak C disposed on the moving web 5 of material in a longitudinal direction can be controlled (see fig 2, adhesive is meter-pumped into nozzle head 7 prior to (i.e. the adhesive must begin to flow via metered pumping into the beginning of the nozzle head 7 and through the nozzle head 7, as the nozzle head passage is long and thus will take time for adhesive to flow from the beginning to end/opening to contact the web) prior to contact with the moving web 5 of material) the web deflecting device (bumper roll 8 + bumper roll drive means) causing the moving web 5 of material to engage with the nozzle head 7 for a period of time, the period of time dictating the length of an adhesive streak C) (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 59; fig 1-2; clm 1). 
As regards to claim 2, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the nozzle head 7 includes a plurality of closely spaced orifices 7' for depositing a plurality of parallel and vertical adhesive streaks C onto the moving web 5 of material (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
As regards to claim 5, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metered pump 3 in a controlled manner) is configured to dispense the metered amount of adhesive (implicit of the adhesive being meter-pumped in a controlled manner via a metering pump 3) such that an adhesive bead is formed and remains adhered to a bottom surface of the nozzle head 7 (see fig 2, adhesive is meter-pumped into nozzle head 7 prior to contact with the moving web 5 of material and remains at the end/opening of the nozzle head 7 waiting to contact the web via the web deflecting device (bumper roll 8 + bumper roll drive means) causing the moving web 5 of material to engage with the nozzle head 7 for a period of time), wherein the moving web 5 deflecting device is configured to contact the bottom surface of the nozzle head 7 to remove the adhesive bead therefrom (see fig 2) (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
As regards to claim 6, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) comprises a deflecting cam corner that moves the moving web 5 of material periodically into contact with the nozzle head 7. 
As regards to claim 8, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the deflecting cam corner is attached to a rotating bumper roll 8 positioned adjacent to the moving web 5 of material, the deflecting cam corner extending radially outward projecting from a surface of the rotating bumper roll 8, the deflecting cam having a web contacting surface configured to contact the moving web of material (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
Regarding claim 9, the recitation “moves at a speed that is faster”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over McIntyre since McIntyre meets all the structural elements of the claim and is capable of moving the deflecting cam corner at a speed that is faster than a speed of the web of material contacting the deflecting cam corner, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 9, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the rotating bumper roll 8 is configured to rotate at a speed such that a web 5 contacting surface of the deflecting cam corner is capable of moving at a speed that is faster than a speed of the moving web 5 of material contacting the deflecting cam corner (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
As regards to claim 12, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) is positioned downstream from the nozzle head 7 (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
As regards to claim 14, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) contacts the moving web 5 of material in a manner that causes the moving web 5 of material to increase in tension during contact with the nozzle head 7 (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
Regarding claim 15, the recitation “at a speed of at least 400 m/min”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over McIntyre since McIntyre meets all the structural elements of the claim and is capable of moving the web of material at a speed of at least 400 m/min, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 15, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web conveying device (web 5 support bars 9 + direct machine drive S) is capable of moving the moving web 5 of material at a speed of at least 400 m/min (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
Regarding claim 26, the recitation “plurality of adhesive streaks on the web of material, each adhesive streak having a head portion and a tail portion, the head portion having a maximum width that is greater than the tail portion”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over McIntyre since McIntyre meets all the structural elements of the claim and is capable of forming a plurality of adhesive streaks on the web of material, each adhesive streak having a head portion and a tail portion, the head portion having a maximum width that is greater than the tail portion, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 26, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metering pump 3 in a controlled manner) is configured to dispense adhesive forming a plurality of adhesive streaks C on the moving web 5 of material in a length direction, each of the plurality of adhesive streaks C having a head portion and a tail portion, the head portion capable of having a maximum width that is greater than the tail portion via controlling the speed of the moving web while web deflecting device (bumper roll 8 + bumper roll drive means) is engaging the moving web 5, wherein a slower speed would produce a wider streak and a faster speed would produce a narrower streak (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1).
Regarding claim 27, the recitation “a plurality of adhesive streaks, each adhesive streak having a length of less than about 80 mm”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over McIntyre since McIntyre meets all the structural elements of the claim and is capable of forming a plurality of adhesive streaks, each adhesive streak having a length of less than about 80 mm, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 27, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metering pump 3 in a controlled manner) is configured to dispense adhesive forming a plurality of adhesive streaks C in the length direction, each of the plurality of adhesive streaks C capable of having a length of less than about 80 mm via controlling the speed of the moving web while web deflecting device (bumper roll 8 + bumper roll drive means) is engaging the moving web 5, wherein a slower speed would produce a shorter wider streak and a faster speed would produce a longer narrower streak (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1).

Claim Rejections - 35 USC § 103
9.	Claims 3, 10-11 & 13 rejected under 35 U.S.C. 103 as being unpatentable over McIntyre as applied to claim 1 above. 
As regards to claim 3, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the nozzle head 7 includes a plurality (two or more) of closely spaced orifices 7' for depositing a plurality of parallel and vertical adhesive streaks C onto the moving web 5 of material (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1), however McIntyre does not disclose from 2 to 15 exit ports. Although McIntyre does not explicitly disclose the claimed 2 to 15 exit ports, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of McIntyre to have the 2 to 15 exit ports recited in the claim to accommodate additional parallel and vertical adhesive streaks C onto the moving web 5 of material or as needed for an intended coating method and therefore is not expected to alter the operation of the device in a patentably distinct way. Therefore at the time of the invention, to one of ordinary skill in the art it would have been an obvious matter of design choice to add an additional transportation track in Koparal since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 1 93 USPQ 8.
As regards to claim 10, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) causes the moving web 5 of material to contact the nozzle head 7 in a manner such that the moving web 5 forms a maximum exit angle with the nozzle head 7 (see fig 1-2) in relation to a horizontal plane that is perpendicular to an exit port on the nozzle head 7 (see fig 1-2) (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1), however McIntyre does not disclose the maximum exit angle being from 5° to 30°. Although McIntyre does not explicitly disclose the claimed maximum exit angle, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of McIntyre to have the maximum exit angle recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the maximum exit angle (relative dimension) is considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the maximum exit angle. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 11, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the exit angle changes from a minimum exit angle to the maximum exit angle while the moving web 5 of material is in contact with the nozzle head 7 (see fig 1-2) (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
As regards to claim 13, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the web deflecting device (bumper roll 8 + bumper roll drive means) is positioned downstream from the nozzle head 7 (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1), however McIntyre does not disclose upstream. Although the McIntyre does not explicitly disclose the claimed web deflecting device upstream position, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of McIntyre to have the web deflecting device upstream position recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as McIntyre teaches it is downstream (see fig 1-3), thus positioning it upstream would have been an obvious rearrangement to one having ordinary skill in the art since “the particular placement of structural components was held to be an obvious matter of design choice.” In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Response to Arguments
10.	Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Independent claim 1 has been amended to recite: "the adhesive control device being configured to dispense a metered amount of adhesive through the nozzle prior to contact with the moving web of material such that a length of an adhesive streak disposed on the web of material in a longitudinal direction can be controlled'. McIntyre does not teach an adhesive control device configured to dispense a metered amount of adhesive through the nozzle prior to contact with the moving web of material in order to control the length of an adhesive streak disposed thereon as recited in claim 1.
(b) Dependent claim 5 has been amended to recite: "wherein the adhesive control device is configured to dispense the metered amount of adhesive such that an adhesive bead is formed and remains adhered to a bottom surface of the nozzle, wherein the web deflecting device is configured to contact the bottom surface of the nozzle to remove the adhesive bead therefrom". McIntyre is silent regarding deposition of a bead of adhesive on the nozzle and subsequently wiping the bead from the nozzle to form a streak of adhesive.
(c) New Dependent claims 26 and 27 require: "wherein the adhesive control device is configured to dispense adhesive forming a plurality of adhesive streaks on the web of material, each adhesive streak having a head portion and a tail portion, the head portion having a maximum width that is greater than the tail portion" and "wherein the adhesive control device is configured to dispense adhesive forming a plurality of adhesive streaks, each adhesive streak having a length of less than about 80 mm". McIntyre is directed to application of long continuous lines of adhesive and does not teach a system capable of depositing adhesive streaks having a distinct head and tail portion, as claimed in new claim 26, or a length that is less than 80 mm, as claimed in new claim 27.
(d) Applicant further submits that for at least the reasons relating to corresponding independent claims, the pending dependent claims are in condition for allowance.

11.	In response to applicant’s arguments, please consider the following comments.
McIntyre discloses:
“hot and cold adhesive applicators can be designed to produce a wide range of configurations of adhesive lines, dots, bands, etc. upon continuous paper or other webs drawn past appropriate nozzles thereof through which the adhesive, or other liquid, may be meter-pumped in a controlled manner. In applications such as the delicate attachment of filter tip papers to cigarettes and the like, very uniform and exactly positioned coating layers and strips may be required which are not in and of themselves producable from a plurality of closely spaced, small nozzle orifices, extending transversely of the web, and extruding separate successive beads of adhesive. It is, moreover, sometimes required that the coating layers be produced in an exact, controlled, longitudinally intermittent pattern corresponding to abutted filter tips; and that longitudinal continuous marginal and internal adhesive strips be also simultaneously provided for edge sealing of the tip paper when wrapped about the filters.”;
“Turning, now, to the system of FIG. 1, the liquid adhesive from a reservoir R is fed along a supply line 1 into a positive displacement gear metering pump 3, driven synchronously by a direct machine drive, schematically illustrated at S, which also drives the paper or other web 5, such as the exemplary cigarette filter tipping paper web. Suitable metering pumps of this character are described in said Letters Patent and elsewhere, and include, for example, Acumeter (Newton Lower Falls, Massachusetts) Models 1BUP2, 1BUP4 and 1BUP24 of the assignee of the present invention. The latter model will pump 0.6 cc per 1/2 revolution input per nozzle discharge. Appropriate cold adhesives for normal cigarette filter tipping applications and the like are polyvinyl acetate resin emulsions, such as HR Fuller No. 1503 and Swift & Co. No. 2802AX. The metering pump 3 therefor is shown applying the fluid to a novel dispensing head 7, having a transverse line of a plurality of relatively small coplanar nozzle discharge or extrusion orifices 7' through which the adhesive is simultaneously extruded as a corresponding plurality of beads in response to the metered pumping. The return line from the pump 3 to the reservoir R is shown at 1'.”;
“In the event that supplemental head and tail sealing is also desired at the ends of the filters F and F', continuous longitudinal adhesive lines or beads L may be provided, connecting the outer and inner edges of the transversely spaced intermittent bands C, by a further extrusion nozzle head 10 at station B, FIGS. 1 and 3; the orifices 10' of the four nozzle openings required for the line or longitudinal beads L, being fed from the same metering pump 3, synchronously with the extrusion nozzle head 7. The web bars 9' of the extrusion nozzle station B, FIGS. 1 and 3, that carry the web laterally past the nozzle head 10, may be adjustable as illustrated to retract at machine shut-down to bring the web away from the nozzle head.”.
(a) That is, McIntyre discloses an adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metering pump 3 in a controlled manner) in communication with the nozzle head 7 that controls a flow of adhesive through the nozzle head 7, the adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metered pump 3 in a controlled manner) being configured to dispense a metered amount of adhesive (implicit of the adhesive being meter-pumped in a controlled manner via a metering pump 3) through the nozzle head 7 prior to contact with the moving web 5 of material such that a length of an adhesive streak C disposed on the moving web 5 of material in a longitudinal direction can be controlled (see fig 2, adhesive is meter-pumped into nozzle head 7 prior to (i.e. the adhesive must begin to flow via metered pumping into the beginning of the nozzle head 7 and through the nozzle head 7, as the nozzle head passage is long and thus will take time for adhesive to flow from the beginning to end/opening to contact the web) prior to contact with the moving web 5 of material) the web deflecting device (bumper roll 8 + bumper roll drive means) causing the moving web 5 of material to engage with the nozzle head 7 for a period of time, the period of time dictating the length of an adhesive streak C) (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 59; fig 1-2; clm 1). 
(b) That is, McIntyre discloses wherein the adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metered pump 3 in a controlled manner) is configured to dispense the metered amount of adhesive (implicit of the adhesive being meter-pumped in a controlled manner via a metering pump 3) such that an adhesive bead is formed and remains adhered to a bottom surface of the nozzle head 7 (see fig 2, adhesive is meter-pumped into nozzle head 7 prior to contact with the moving web 5 of material and remains at the end/opening of the nozzle head 7 waiting to contact the web via the web deflecting device (bumper roll 8 + bumper roll drive means) causing the moving web 5 of material to engage with the nozzle head 7 for a period of time), wherein the moving web 5 deflecting device is configured to contact the bottom surface of the nozzle head 7 to remove the adhesive bead therefrom (see fig 2) (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1). 
(c) Regarding claim 26, the recitation “plurality of adhesive streaks on the web of material, each adhesive streak having a head portion and a tail portion, the head portion having a maximum width that is greater than the tail portion”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over McIntyre since McIntyre meets all the structural elements of the claim and is capable of forming a plurality of adhesive streaks on the web of material, each adhesive streak having a head portion and a tail portion, the head portion having a maximum width that is greater than the tail portion, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 26, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein the adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metering pump 3 in a controlled manner) is configured to dispense adhesive forming a plurality of adhesive streaks C on the moving web 5 of material in a length direction, each of the plurality of adhesive streaks C having a head portion and a tail portion, the head portion capable of having a maximum width that is greater than the tail portion via controlling the speed of the moving web while web deflecting device (bumper roll 8 + bumper roll drive means) is engaging the moving web 5, wherein a slower speed would produce a wider streak and a faster speed would produce a narrower streak (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1).
Regarding claim 27, the recitation “a plurality of adhesive streaks, each adhesive streak having a length of less than about 80 mm”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over McIntyre since McIntyre meets all the structural elements of the claim and is capable of forming a plurality of adhesive streaks, each adhesive streak having a length of less than about 80 mm, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 27, McIntyre discloses an adhesive applicator system (abs; fig 1-3), wherein adhesive control device (implicit of the web being drawn past the nozzle and dispensing the adhesive via a metering pump 3 in a controlled manner) is configured to dispense adhesive forming a plurality of adhesive streaks C in the length direction, each of the plurality of adhesive streaks C capable of having a length of less than about 80 mm via controlling the speed of the moving web while web deflecting device (bumper roll 8 + bumper roll drive means) is engaging the moving web 5, wherein a slower speed would produce a shorter wider streak and a faster speed would produce a longer narrower streak (col 1, ln 23-col 2, ln 10; col 2, ln 23-col 3, ln 29; fig 1-2; clm 1).
(d) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-3, 5-6, 8-15 & 26-27 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717